COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Annunziata
Argued at Alexandria, Virginia


GORDON ARTHUR SCHROETER
                                           MEMORANDUM OPINION * BY
v.   Record No. 2608-98-4                JUDGE JAMES W. BENTON, JR.
                                              DECEMBER 28, 1999
ALYCE P. SCHROETER


             FROM THE CIRCUIT COURT OF FREDERICK COUNTY
                       John R. Prosser, Judge

            William B. Allen, III (Amy B. Tisinger;
            Allen & Allen, P.C., on brief), for
            appellant.

            Michelle M. Jones (Robert T. Mitchell, Jr.;
            Hall, Monahan, Engle, Mahan & Mitchell, on
            brief), for appellee.


     This appeal arises from a final decree of divorce.   Gordon

Arthur Schroeter contends that the trial judge erred in

determining child custody, visitation schedules, child support,

allocation of marital debts when decreeing as to the property of

the parties, and attorney's fees.   For the reasons that follow, we

affirm the decree.

     Gordon Arthur Schroeter and Alyce P. Schroeter were married

in 1994 and separated in 1997.   One child was born during the

marriage.   At the trial of the divorce proceeding, the husband and

wife stipulated that the divorce should be granted on the ground

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
that they had lived apart without interruption or cohabitation for

more than one year.   They also stipulated that each would retain

the tangible personal property in his or her possession.   Both

parties presented evidence and ore tenus testimony concerning

custody and visitation of their child, child support, equitable

distribution of their property, and attorney's fees.

                                   I.

     "[U]pon decreeing a divorce, . . . the [trial judge] may make

such further decree as [the judge] shall deem expedient concerning

the custody or visitation and support of the minor children of the

parties."   Code § 20-107.2.   "The authority granted the trial

[judge] by Code § 20-107.2 to determine custody and require

support of infant children in a divorce action is a matter of

judicial discretion to be exercised with the child's welfare as

the paramount consideration."   D'Auria v. D'Auria, 1 Va. App. 455,

461, 340 S.E.2d 164, 168 (1986).    Furthermore, our review of

custody decisions is controlled by the following well established

principles:

            The trial [judge's] decision, when based
            upon an ore tenus hearing, is entitled to
            great weight and will not be disturbed
            unless plainly wrong or without evidence to
            support it. It is appropriate that this be
            the rule governing our review of appeals
            because the trial judge was in a position to
            see and hear the witnesses, and to closely
            examine the evidence. As such, his findings
            are entitled to an appropriate degree of
            respect.



                                - 2 -
Simmons v. Simmons, 1 Va. App. 358, 361, 339 S.E.2d 198, 199

(1986).

     Under equally well established principles, we review the

evidence in the light most favorable to the party who prevailed

below, in this case the wife.   The ore tenus testimony

concerning custody and the other issues raised at trial is

summarized in a statement of facts.     See Rule 5A:8.   Our review

of the statement of facts discloses that the issues that the

husband raises on appeal were disputed by the parties.     Indeed,

the summary of the wife's testimony establishes that she

contradicted the husband on most material issues.

     In making his custody determination, the trial judge ruled

"after hearing evidence ore tenus, and after consideration of

all of the factors set forth in [Code] § 20-124.3."      Upon our

review of the summary of the testimony, we cannot conclude that

the wife's testimony was incredible or did not plainly support

the judge's ruling.   See Douglas v. Hammett, 28 Va. App. 517,

525, 507 S.E.2d 98, 102 (1998) (noting that when the trial judge

determines the credibility of witnesses who testify ore tenus,

we give that ruling great weight).

     In reviewing the record, we find apt the following ruling

in Ford v. Ford, 14 Va. App. 551, 419 S.E.2d 415 (1992):

             Following extensive and detailed
          testimony by the various witnesses, the
          trial [judge] was in effect asked to
          evaluate the moral climate of the home [in]
          which [the child lived]. Especially in

                                - 3 -
           light of the strict standard that governs
           this Court's review of the trial [judge's]
           final determinations, we do not find that
           the trial [judge] abused [his] discretion
           when [he] awarded the parties joint custody.

Id. at 555, 419 S.E.2d at 418.    This record in this case,

likewise, fails to show an abuse of discretion.

                                  II.

     The husband contends the trial judge also erred (1) "in

[his] determination of the visitation schedule," (2) "in not

considering the work related child care costs and expenses

incurred by the [husband]," and (3) "in not granting a statutory

deviation from the Child Support Guidelines for the costs and

expenses for transportation to be incurred by the [husband]."

The record does not reflect that the husband objected to any of

the trial judge's rulings concerning visitation or child

support.   In accord with Rule 5A:18, "[w]e will not consider for

the first time on appeal an issue that was not preserved in the

trial court."   Martin v. Martin, 27 Va. App. 745, 752, 501

S.E.2d 450, 453 (1998).

                                 III.

     Based upon findings regarding the parties' property and

their debts and upon "consideration of all the factors set forth

in [Code] § 20-107.3," the trial judge decreed as to the

parties' property.

     The record contains evidence that the husband's income and

earning capacity were greater than the wife's.    The husband also

                                 - 4 -
had a larger share of assets.   We find nothing in the record to

support the husband's claim that the trial judge "erred in . . .

the allocation of [the parties'] marital debt.'"

     The statute does not contain a presumption of equal

distribution of assets or debts.       See Papuchis v. Papuchis, 2

Va. App. 130, 132, 341 S.E.2d 829, 830 (1986).      When, as in this

case, the trial judge considers the statutory factors in making

the determinations of equitable distribution, we will not

reverse those decisions absent a showing of an abuse of

discretion.   See Robinette v. Robinette, 10 Va. App. 480, 486,

393 S.E.2d 629, 633 (1990).

                                 IV.

     "An award of attorney's fees is a matter submitted to the

trial court's discretion and is reviewable on appeal only for an

abuse of discretion."   Graves v. Graves, 4 Va. App. 326, 333,

357 S.E.2d 554, 558 (1987).   This was a case in which issues of

custody, visitation, child support, spousal support, and

equitable distribution were contested at trial.      We find no

basis to conclude that the trial judge abused his discretion in

awarding to the wife her attorney's fees.

                                 V.

     Upon the wife's motion and because the husband raised a

substantial number of meritless issues, we hold the wife is

entitled to attorney's fees for this appeal.      Accordingly, we



                                - 5 -
remand this case to the trial judge solely to award a reasonable

attorney's fee in favor of the wife for this appeal.

     For these reasons, we affirm the decree and remand for the

limited purpose of awarding attorney's fees.

                                        Affirmed and remanded.




                              - 6 -